     Case 2:17-cr-00429-WKW-SRW Document 83 Filed 01/22/21 Page 1 of 2




                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE MIDDLE DISTRICT OF ALABAMA
                           NORTHERN DIVISION

UNITED STATES OF AMERICA                   )
                                           )
         v.                                ) CASE NO. 2:17-CR-429-WKW
                                           )             [WO]
KEVIN LAWSON                               )

                                      ORDER

         Before the court is Defendant Kevin Lawson’s pro se motion for

compassionate release (Doc. # 65), in which Mr. Lawson seeks to modify an

imposed term of imprisonment pursuant to 18 U.S.C. § 3582(c)(1)(A)(i). Mr.

Lawson has supplemented his motion with medical records (Doc. # 75) and other

filings (Docs. # 66, 68, 79, 81). The Government has responded in opposition. (Doc.

# 70.)

         Mr. Lawson was convicted based on his guilty plea to one count of being a

felon in possession of a firearm, in violation of 18 U.S.C. § 922(g)(1). As a result

of his conviction, Mr. Lawson was sentenced to 63 months’ imprisonment. (Doc.

# 52.) Mr. Lawson’s projected release date is April 4, 2023. See https://www.bop.

gov/inmateloc/ (last visited Jan. 22, 2021).

         Based upon a thorough review of the record, Mr. Lawson has not shown

“extraordinary and compelling reasons” warranting his early release from prison. 18

U.S.C. § 3582(c)(1)(A). He also has not demonstrated that the medical staff at his
     Case 2:17-cr-00429-WKW-SRW Document 83 Filed 01/22/21 Page 2 of 2




designated federal correctional institution is unable to provide him adequate medical

care for his health conditions. See 18 U.S.C. § 3553(a)(2)(D); see also United States

v. Sanchez, No. 2:17CR337-MHT, 2020 WL 3013515, at *1 (M.D. Ala. June 4,

2020) (denying an inmate’s motion for compassionate release in part based on the

absence of evidence “that the prison is unable to meet [the inmate’s] medical needs”

(citing § 3553(a)(2)(D))). Furthermore, the balancing of the § 3553(a) factors does

not favor release.

      Accordingly, it is ORDERED that Mr. Lawson’s motion for compassionate

release (Doc. # 65) is DENIED.

      DONE this 22nd day of January, 2021.

                                            /s/ W. Keith Watkins
                                       UNITED STATES DISTRICT JUDGE




                                         2
